Opinion issued October 25, 2007










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-07-00707-CV
____________

IN RE UNION CARBIDE CORPORATION AND RADIATOR
SPECIALITY COMPANY, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Union Carbide Corporation and Radiator Speciality Company filed a
petition for a writ of mandamus, complaining of Judge Criss’s June 27, 2007
severance order.



 
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Justice Nuchia, Jennings, and Keyes.